Case 1:20-cr-00050-WJM Document 12 Filed 02/26/20 USDC Colorado Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Criminal Action No. 20-cr-00050-WJM

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1.     ALICIA MORELLI,

       Defendant.

______________________________________________________________________________

                            ORDER OF DETENTION
______________________________________________________________________________

       THIS MATTER came before me for a detention hearing on February 26, 2020. The

government requested detention in this case. The defendant contested the request for detention.

Both sides presented argument. I have considered the Pretrial Services Report, arguments of

counsel and the entire docket.

       In order to sustain a motion for detention, the government must establish that there is no

condition or combination of conditions which could be imposed in connection with pretrial release

that would reasonably assure (a) the appearance of the defendant as required or (b) the safety of

any other person or the community.       18 U.S.C. ' 3142(b).     The former element must be

established by a preponderance of the evidence, and the latter requires proof by clear and

convincing evidence.

       If there is probable cause to believe that the defendant committed an offense proscribed by

18 U.S.C. § 3142(e)(3), a rebuttable presumption arises that no condition or combination of

conditions will reasonably assure the appearance of the person as required and the safety of the
Case 1:20-cr-00050-WJM Document 12 Filed 02/26/20 USDC Colorado Page 2 of 4




community. The defendant has been charged after a probable cause finding with a violation of 21

U.S.C. § 841 that triggers the presumption of detention. 18 U.S.C. § 3142(e)(3)(A).

       The presumption favoring detention can be rebutted; however, even if rebutted, the

congressionally mandated presumption remains a factor to consider in assessing whether there is

any condition or combination of conditions that will reasonably assure the appearance of the

defendant as required and the safety of the community. See United States v. Stricklin, 932 F.2d

1353, 1355 (10th Cir. 1991).

       The Bail Reform Act establishes the following factors to be considered in determining

whether there are conditions of release that will reasonably assure the appearance of the defendant

and the safety of the community:

               (1)     The nature and circumstances of the offense charged,
               including whether the offense is a crime of violence, a violation of
               section 1591, a Federal crime of terrorism, or involves a minor
               victim or a controlled substance, firearm, explosive, or destructive
               device;

               (2)   the weight of the evidence against the person;

               (3)   the history and characteristics of the person includingB

                      (A) the person=s character, physical and mental
                      condition, family ties, employment, financial
                      resources, length of residence in the community,
                      community ties, past conduct, history relating to
                      drug and alcohol abuse, criminal history, and record
                      concerning appearance at court proceedings; and

                      (B) whether, at the time of the current offense or
                      arrest, the person was on probation, on parole, or on
                      other release pending trial, sentencing, appeal, or
                      completion of sentence for an offense under Federal,
                      State, or local law; and



                                                2
Case 1:20-cr-00050-WJM Document 12 Filed 02/26/20 USDC Colorado Page 3 of 4




               (4) the nature and seriousness of the danger to any person or the
               community that would be posed by the person=s release.

18 U.S.C. ' 3142(g).

       Weighing the factors set out in the Bail Reform Act, I find the following: The defendant is

charged with distribution of narcotics resulting in death. The charge carries with it a mandatory

minimum penalty of twenty years in jail. The defendant has a significant drug addiction problem.

The instant offense was allegedly committed while the defendant was under supervision for a drug

offense. At the time of her arrest on these charges, she was in possession of cocaine, heroin, and

$1,922 in cash. The evidence against her is strong, and allegedly includes a confession to the lead

count. Based on this record, the Court finds that there are no conditions or combination of

conditions that the Court can impose to assure the defendant’s presence. Accordingly,

       IT IS ORDERED that the defendant is committed to the custody of the Attorney General or

his designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending appeal;

and

       IT IS FURTHER ORDERED that the defendant is to be afforded a reasonable opportunity

to consult confidentially with defense counsel; and

       IT IS FURTHER ORDERED that upon order of this Court or on request of an attorney for

the United States, the person in charge of the corrections facility shall deliver defendant to the

United States Marshal for the purpose of an appearance in connection with this proceeding.




                                                  3
Case 1:20-cr-00050-WJM Document 12 Filed 02/26/20 USDC Colorado Page 4 of 4




DATED: February 26, 2020                 BY THE COURT:


                                         s/ Scott T. Varholak
                                         Scott T. Varholak
                                         United States Magistrate Judge




                                     4
